525 S.W.2d 163 (1975)
Ex parte Joseph Manuel VIDUARI.
No. 50364.
Court of Criminal Appeals of Texas.
July 16, 1975.
Eduardo Roberto Rodriguez, Brownsville, for appellant.
Jim D. Vollers, State's Atty., and David S. McAngus, Asst. State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
This is an appeal from an order entered in the 107th District Court of Cameron County remanding petitioner for extradition to the state of Missouri to answer a charge of burglary.
The State made out a prima facie case by introduction of the governor's warrant and duly authenticated supporting documents.
Petitioner filed his affidavit in which he denied under oath "that he is the same Joseph Manuel Viduari charged in the state of Missouri."
The assistant district attorney testified that he sent a letter together with a photograph of petitioner to the office of the prosecuting attorney in Clayton, Missouri, requesting identification of the man in custody in Cameron County as the same Joseph Manuel Viduari wanted by St. Louis County, Missouri. He received from them an affidavit of Detective John Ried stating that the man depicted in the picture was the same person as Joseph Viduari who was in St. Louis County on December 26, 1973, and who was the defendant in cause $351688 in the Circuit Court of St. Louis County, Missouri. Petitioner was also identified by the assistant district attorney in *164 open court as the same person depicted in the photograph accompanying the identifying affidavit. This is the same procedure as was approved by this Court in Ex Parte Mackerman, Tex.Cr.App., 376 S.W.2d 350; Ex Parte Landers, Tex.Cr.App., 366 S.W.2d 567; Ex Parte Green, 170 Tex. Crim. 311, 340 S.W.2d 821; Ex Parte O'Connor, 169 Tex. Crim. 579, 336 S.W.2d 152, and the State has sufficiently met the issue raised.
The judgment is affirmed.